06/08/2021


                                          DA 20-0033

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 145N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

JUSTIN LEE LONGTINE,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause Nos. DC-09-461(A),
                       DC-12-304(A), DC-14-376(A), and DC-19-036(A)
                       Honorable Amy Eddy, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Moses Okeyo, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Travis R. Ahner, Flathead County Attorney, Amy Kennison, Deputy
                       County Attorney, Kalispell, Montana


                                                  Submitted on Briefs: May 12, 2021

                                                            Decided: June 8, 2021


Filed:
                                 sr---6ma•—•f
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Justin Lee Longtine appeals an order from the Eleventh Judicial District Court,

Flathead County, denying him street time credit when his probationary sentences for

driving under the influence (DUI), criminal endangerment, and theft were revoked.

We affirm.

¶3     In April 2012, Longtine pled guilty to theft and bail jumping in DC-09-461(A) and

DC-11-294(C), respectively. The District Court deferred imposition for two years and

imposed a concurrent term of six months in jail, all suspended. In July 2012, Longtine

was charged with felony assault with a weapon and felony partner/family member assault

in DC-12-304(A). The State filed a report of violation and a petition to revoke his

deferred sentences in DC-09-461(A) and DC-11-294(C). Longtine’s bond was revoked

because he continued to use alcohol and he was arrested on an outstanding warrant. The

report of violation indicated Longtine violated the conditions of his probation by

consuming alcohol and entering bars, possessing a firearm, and failing to remain law

abiding. In January 2013, Longtine pled guilty in DC-12-304(A) to an amended charge

of felony criminal endangerment.



                                            2
¶4    In April 2013, the District Court sentenced Longtine for his convictions in

DC-09-461(A), DC-11-294(C), and DC-12-304(A).            Longtine was sentenced as

follows: 10 years to the Department of Corrections (DOC) with 5 years suspended in

DC-09-461(A); a concurrent period of 6 months in DC-11-294(C); 20 years to the DOC,

all suspended, in DC-12-304(A), and consecutive to his sentence in DC-09-461(A).

Longtine entered Connections Corrections in October 2013.       Two months later he

transitioned to the Billings Pre-release Center.   Longtine was granted a conditional

release in June 2014.

¶5     Longtine’s conditional release was revoked after he was arrested for felony DUI,

DC-14-376(D), in October 2014.      For this new offense, Longtine was sentenced to

13 months to the DOC, followed by 5 years of probation. The sentence was imposed

consecutive to his sentences in DC-09-461(A), DC-11-294(C), and DC-12-304(A).

Longtine was granted conditional release in November 2015.

¶6    In late 2016, Longtine violated his conditional release by not maintaining

employment and driving without approval. He was placed in the Intensive Supervision

Program (ISP) in January and remained in ISP until June of 2017. In April 2018,

Longtine was unemployed and tested positive for cocaine.       Following the test, he

absconded from supervision. Longtine’s concurrent sentences in DC-09-461(A) and

DC-11-294(C) began to run in August 2018.            However, he was classified as

“non-compliant” because he had not reported since April 2018. Longtine’s probation

officer filed an affidavit and addendum regarding his absconder status and recommended

he not receive credit for street time.   The State filed petitions to revoke and the

                                           3
District Court issued bench warrants for his arrest. Longtine was arrested for his second

DUI offense in January 2019, in DC-19-036(A). A revocation hearing was scheduled for

February 2019.

¶7     Longtine pled not guilty to his January 2019 DUI offense and denied the alleged

probation violations in DC-09-461(A), DC-12-304(A), and DC-14-376(D).                  The

revocation    hearing   was   continued   twice    so   Longtine   could    complete     a

chemical dependency evaluation. On June 27, 2019, Longtine appeared by telephone for

a change of plea hearing. Longtine pled guilty to the DUI charge in DC-19-036(A) and

admitted to violating his probationary sentences. Longtine also asserted he told his

probation officer about his employment change and change in residence, but did not hear

back through email, which was his primary form of communication with his probation

officer.   The District Court revoked his probationary sentences and set a combined

sentencing and dispositional hearing for November 14, 2019.

¶8     The District Court evaluated the probation officer’s affidavit and addendum, and a

presentence investigation report (PSI) pertaining to DC-19-036(A). The PSI indicated

Longtine “report[ed] some sobriety with SCRAM since his release,” but failed to

complete the chemical dependency evaluation.        Longtine declined to speak at the

dispositional hearing. Regarding DC-19-036(A)—the January 2019 DUI charge—the

District Court sentenced Longtine to the DOC for 13 months followed by 5 years on

probation, with 3 days credit. The sentence would run consecutively to the following

sentences: DC-09-461(A)—the theft charge—5 years to the DOC, suspended, with

128 days served; DC-12-304(A)—the amended charge of criminal endangerment—

                                            4
10 years to the DOC, suspended, with 128 days served; DC-14-376(D)—the October

2014 DUI charge—5 years to the DOC, suspended, with 133 days served. The net

sentence imposed on Longtine was a 13-month commitment to the DOC followed by a

20-year commitment to the DOC, all suspended. The District Court did not grant any

“good street time credit” to Longtine due to continued violations of his probationary

conditions. In December 2019, Longtine filed a motion to conform the oral and written

judgments to reflect the correct amount of actual street time credit. The District Court

denied the motion concluding the amended judgment and sentence conformed with the

oral pronouncement.

¶9     On appeal, Longtine asserts the District Court did not have authority to deny him

street time credit without an evidentiary hearing.

¶10    “This Court reviews a district court’s decision to revoke a suspended sentence to

determine whether the court abused its discretion.” State v. Jardee, 2020 MT 81, ¶ 5,

399 Mont. 459, 461 P.3d 108. “Additionally, revocation decisions involve both legal and

factual findings[,] and we review a district court’s legal findings de novo and its factual

findings for clear error.” Jardee, ¶ 5. “A district court’s factual findings are clearly

erroneous if they are not supported by substantial credible evidence, if the court

misapprehended the effect of the evidence, or if a review of the record leaves this Court

with the definite firm conviction that a mistake has been made.” Jardee, ¶ 5 (citing

State v. Johnson, 2018 MT 277, ¶ 10, 393 Mont. 320, 430 P.3d 494).

¶11    Although Longtine failed to object to the District Court’s denial of street time

credit, we will nonetheless address the issue on appeal. Longtine argues he was entitled

                                             5
to 154 days of street time credit in DC-09-461(A) for the time between August 2018 and

January 2019. Section 46-18-203(7)(b), MCA, provides:

       If a suspended or deferred sentence is revoked, the judge shall consider any
       elapsed time, consult the records and recollection of the probation and
       parole officer, and allow all of the elapsed time served without any record
       or recollection of violations as a credit against the sentence. If the judge
       determines that elapsed time should not be credited, the judge shall state the
       reasons for the determination in the order. Credit must be allowed for time
       served in a detention center or for home arrest time already served.

This Court has held the statute now requires a specific demonstration of a “record or

recollection of violations” in the period in question to defeat the credit. Jardee, ¶ 11.

Thus, a district court must “state the reasons” for a denial of credit based upon the record

or recollection of the probation officer before street time credit may be denied for the

relevant time period. Jardee, ¶ 11. Longtine asserts, based on Jardee, the District Court

did not provide reasons for a denial of credit during the time he was on probation.

However, the District Court utilized the probation officer’s affidavit and addendum to the

report of violation, in addition to the PSI in its determination that Longtine had not

adhered to the conditions of probation. Accordingly, the District Court was informed that

Longtine failed to report a change in address and employment, possessed a firearm,

consumed alcohol and entered bars, and failed to abide by laws. The District Court

indicated it had “consulted” these sources of information in determining that Longtine

was not entitled to credit for street time. We conclude the District Court did not err in

denying Longtine credit for street time.

¶12    Longtine additionally argues the District Court could not consider the affidavit or

addendum to the report of violation as proof of whether he had adhered to probation

                                             6
conditions in its decision to deny street time credit. Both the report of violation and the

PSI confirmed Longtine’s absconder status when he was arrested in January 2019 for his

second DUI offense.      The report of violation included statements from Longtine’s

probation officer recommending he not receive street time credit. Additionally, the PSI

detailed that Longtine failed to report for his chemical dependency evaluation. At the

revocation hearing, Longtine confirmed he had not reported to his probation officer in

April 2018 due to an inability to reach her by email. Longtine also confirmed he had not

informed his probation officer of the change of address and employment by writing—a

requirement of his probation conditions. We conclude the District Court was permitted to

consider this information when it denied street time credit between the time Longtine

began serving his probation, August 2018, and when he was arrested for his second DUI

offense, January 2019.

¶13    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶14    Affirmed.


                                                 /S/ LAURIE McKINNON

We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ JIM RICE

                                            7